DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to the claims to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Election/Restrictions
In response to the restriction requirement dated 7/16/18, the applicant elected Group I, (claims 15-29) and Species C (Figure 11) without traverse in the reply filed on 9/10/18.  Amended claim 2 is drawn to non-elected Species B (Fig. 6-10)(see spec. para. 55-56).  In addition, claim 32 has been amended to require a conveyance system including a conveyor belt and a separately introduced “concrete batching plant conveyance system”.  The elected species (see above) does not have two separate conveyance systems.  Therefore, claim(s) 2, 32, 35 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	In regard to claim 1, the recitation, “the conveyance system of a concrete batching plant” is indefinite as there is no way to determine what structure is being required.  The recitation is unclear as to what structure is required and does not provide any clear structural or functional limitation between the conveyance system and the recited concrete batching plant.  Inasmuch as the recitation is interpreted as indicating that the conveyance system is only capable of conveying concrete ingredients, the recitation is further indefinite as such an interpretation is inconsistent with the structure of the conveyance system taught by the disclosure which is capable of conveying other material and not just concrete ingredients. 
	Further, the recitations concerning the concrete batching plant, the mixing chamber, and the concrete mixing device are unclear as to whether the structures are a part of the claimed system of the preamble.  The recitations concerning the conveyance system are considered to be most appropriately interpreted as merely requiring the functional capability to convey an aggregate stream to a mixing chamber of a concrete mixing device.  The functional ability of a conveyance system to convey an aggregate stream does not require that the system of the preamble must comprise a concrete batching plant, a mixing chamber, or a concrete mixing device. However, the claims are not clear.
	Inasmuch as the recitation, “the conveyance system sensor detects a presence 
 	In regard to claim 31, inasmuch as the recitation, “the conveyance system sensor detects a presence of the aggregate stream on the conveyance system” is interpreted as requiring that the aggregate stream must be gravel and sand in order for the conveyance system sensor to be capable of the functional language claimed, then the recitation is indefinite since the functional capability of detecting a presence of an aggregate stream does not exclude the structure of the sensor from detecting a presence of material other than gravel and sand on the conveyance system.  The allegations of the applicant (see 4/12/21 - page 9) create ambiguity about what structure is required of the sensor.  There is no way to determine what structure is required of the recited sensor, if the sensors of the prior art of Newman which detect the literal presence of the material on the conveyor belt, are in some unidentified way, insufficient.    There is no consistent way to interpret the recitation by the applicant’s vague standards.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (US 2011/0265492).  See 112 rejections.
	In regard to claim 1, Newman teaches a system comprising: 
a piping system (30, 130) coupled with a liquid nitrogen storage system (28, 128) to convey a portion (some) of a supply of liquid nitrogen (liquid nitrogen; para. 6) from the liquid nitrogen storage system (28, 128); 
at least one liquid nitrogen dispensing head (32, 34, 132, 134) configured to receive the portion of the supply via the piping system (30, 130); 
a liquid nitrogen control valve (36, 136) configured to control a flow of the portion of the supply to the dispensing head (36, 136); 
a conveyance system (20, 120) including a conveyor belt (20, 120) configured to carry a material stream (22, 122; para. 12), (the conveyance system (20, 120) is capable of the functional capability of conveying an aggregate stream to a mixing chamber of a concrete mixing device; note that as far as can be discerned, the claim does not require that the mixing chamber of the concrete mixing device be part of the system of the preamble);

wherein the at least one liquid nitrogen dispensing head (32, 34, 132, 134) is disposed above the conveyor belt (20, 120); and 
wherein the at least one liquid nitrogen dispensing head (32, 34, 132, 134) is configured to dispense an output-flow-of-liquid-nitrogen (para. 13, 22) onto a surface of the material stream (22, 122) while the material stream is on the conveyance device (20, 120) and being carried to an output of the conveyor belt (20, 120) (and therefore fully capable of being carried to the mixing chamber of the concrete mixing device); 
wherein the conveyance system sensor (26, 24; 50, 126) detects a presence of the material stream on the conveyor belt (20, 120) and the liquid nitrogen controller (40, 140) controls dispensing of the liquid nitrogen responsive to the presence of the material stream on the conveyance system (para. 14-16, 23-25).
Note that the claims do not require a concrete mixing device, or an aggregate stream just the functional capability to be used therewith.  Further, note that the conveyor belt of Newman is fully capable of the functional language of carrying an aggregate stream of gravel and sand to a mixing chamber of a concrete mixing device.
In regard to claim 33, Newman teaches the liquid nitrogen controller (40) initiates dispensing liquid nitrogen responsive to the conveyance system sensor (26, 24; 50, 126) detecting material moving on the conveyance system (20) and terminates dispensing of liquid nitrogen responsive to at least one of detecting that no aggregate is present on the conveyance system and the conveyance system has stopped moving .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2011/0265492) in view of Yurugi (WO 90/03875) and Hanson (US 3917236).  See 112 rejections.
In regard to claim 1, Newman teaches a system comprising: 
a piping system (30, 130) coupled with a liquid nitrogen storage system (28, 128) to convey a portion (some) of a supply of liquid nitrogen (liquid nitrogen; para. 6) from the liquid nitrogen storage system (28, 128); 

a liquid nitrogen control valve (36, 136) configured to control a flow of the portion of the supply to the dispensing head (36, 136); 
a conveyance system (20, 120) including a conveyor belt (20, 120) configured to carry a material stream (22, 122; para. 12), (the conveyance system (20, 120) is capable of the functional capability of conveying an aggregate stream to a mixing chamber of a concrete mixing device; note that as far as can be discerned, the claim does not require that the mixing chamber of the concrete mixing device be part of the system of the preamble);
a liquid nitrogen controller (40, 140) communicatively coupled with the liquid nitrogen control valve (36, 136), the liquid nitrogen controller (40, 140) communicatively coupled with a conveyance system sensor (26, 24; 50, 126; para. 15, 16, 23-25); 
wherein the at least one liquid nitrogen dispensing head (32, 34, 132, 134) is disposed above the conveyor belt (20, 120); and 
wherein the at least one liquid nitrogen dispensing head (32, 34, 132, 134) is configured to dispense an output-flow-of-liquid-nitrogen (para. 13, 22) onto a surface of the material stream (22, 122) while the material stream is on the conveyance device (20, 120) and being carried to an output of the conveyor belt (20, 120) (and therefore fully capable of being carried to the mixing chamber of the concrete mixing device); 
wherein the conveyance system sensor (26, 24; 50, 126) detects a presence of the material stream on the conveyor belt (20, 120) and the liquid nitrogen controller (40, 
Newman does not explicitly teach that the system comprises a mixing chamber of a concrete mixing device and that the aggregate stream comprises sand and gravel and is conveyed with the conveyor belt to the mixing chamber of the concrete mixing device.  
However, Hanson shows that it is well known to prepare concrete from aggregate of sand and gravel by use of conveyor belts; Hanson teaches a concrete batching plant (concrete mixing plant - column 2, line 67; column 3, line 43-45) employing a conveyor belt (14, 26) to carry an aggregate stream of sand and gravel (column 2, line 35 - “gravel, stone, cement and sand in predetermined quantities”) to a mixing chamber (column 4, line 53 - “receptacle”).  
Further, Yurugi shows that it is old and well known to cool sand (C) and gravel (B) with liquid nitrogen.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Newman to convey and cool sand and gravel aggregate and provide the cooled aggregate to a mixing chamber of a concrete mixing device in a concrete batching plant for the purpose of providing the controlled cooling and high cooling rates of Newman to concrete applications.
In regard to claim 6, Newman, as modified, does not teach a nitrogen vapor removal device disposed in the piping system between the liquid nitrogen storage system (28) and the liquid nitrogen dispensing head (32, 34) and configured to remove nitrogen vapor from the piping system (30).  However, providing a nitrogen vapor 
In regard to claim 33, Newman teaches the liquid nitrogen controller (40) initiates dispensing liquid nitrogen responsive to the conveyance system sensor (26, 24; 50, 126) detecting aggregate moving on the conveyance system (20) and terminates dispensing of liquid nitrogen responsive to at least one of detecting that no aggregate is present on the conveyance system and the conveyance system has stopped moving (para. 14-15, see whole disclosure as well; note the controller fully controls dispensing of liquid nitrogen depending on the detecting of material on the conveyor belt and the moving of the conveyor belt).  Further, it is noted that the control teachings of Newman demonstrate that starting and stopping the dispensing of the liquid nitrogen based on the detecting would be obvious to save liquid nitrogen and not waste liquid nitrogen at times when aggregate is not being processed.

Claims 1, 3, 4, 6, 31, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2011/0265492) in view of Yurugi (WO 90/03875), Hanson (US 3917236), and Pozivil (US 2007/0068176).  See 112 rejections.

a piping system (30, 130) coupled with a liquid nitrogen storage system (28, 128) to convey a portion (some) of a supply of liquid nitrogen (liquid nitrogen; para. 6) from the liquid nitrogen storage system (28, 128); 
at least one liquid nitrogen dispensing head (32, 34, 132, 134) configured to receive the portion of the supply via the piping system (30, 130); 
a liquid nitrogen control valve (36, 136) configured to control a flow of the portion of the supply to the dispensing head (36, 136); 
a conveyance system (20, 120) including a conveyor belt (20, 120) configured to carry a material stream (22, 122; para. 12), (the conveyance system (20, 120) is capable of the functional capability of conveying an aggregate stream to a mixing chamber of a concrete mixing device; note that as far as can be discerned, the claim does not require that the mixing chamber of the concrete mixing device be part of the system of the preamble);
a liquid nitrogen controller (40, 140) communicatively coupled with the liquid nitrogen control valve (36, 136), the liquid nitrogen controller (40, 140) communicatively coupled with a conveyance system sensor (26, 24; 50, 126; para. 15, 16, 23-25); 
wherein the at least one liquid nitrogen dispensing head (32, 34, 132, 134) is disposed above the conveyor belt (20, 120); and 
wherein the at least one liquid nitrogen dispensing head (32, 34, 132, 134) is configured to dispense an output-flow-of-liquid-nitrogen (para. 13, 22) onto a surface of the material stream (22, 122) while the material stream is on the conveyance device 
wherein the conveyance system sensor (26, 24; 50, 126) detects a presence of the material stream on the conveyor belt (20, 120) and the liquid nitrogen controller (40, 140) controls dispensing of the liquid nitrogen responsive to the presence of the material stream on the conveyance system (para. 14-16, 23-25).
Newman does not explicitly teach that the system comprises a mixing chamber of a concrete mixing device and that the aggregate stream comprises sand and gravel and is conveyed with the conveyor belt to the mixing chamber of the concrete mixing device.  
However, Hanson shows that it is well known to prepare concrete from aggregate of sand and gravel by use of conveyor belts; Hanson teaches a concrete batching plant (concrete mixing plant - column 2, line 67; column 3, line 43-45) employing a conveyor belt (14, 26) to carry an aggregate stream of sand and gravel (column 2, line 35 - “gravel, stone, cement and sand in predetermined quantities”) to a mixing chamber (column 4, line 53 - “receptacle”).  
Further, Yurugi shows that it is old and well known to cool sand (C) and gravel (B) with liquid nitrogen.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Newman to convey and cool sand and gravel aggregate and provide the cooled aggregate to a mixing chamber of a concrete mixing device in a concrete batching plant for the purpose of providing the controlled cooling and high cooling rates of Newman to concrete applications.

However, Pozivil clearly teaches that it is well known to subcool liquefied gases (para. 13, 33) for the purpose of preserving the liquefied gas in the liquid state for maintaining stable storage thereof and teaches that the temperature that the liquid cryogen is subcooled to is below the vapor point (Pozivil - para. 25, 36, see that the liquid cryogen is subcooled).  
Therefore it would have been obvious to a person of ordinary skill in the art to modify the storage system of Newman with a computerized control system communicatively coupled with the liquid nitrogen storage system, controlling cooling of the supply of liquid nitrogen to a selected temperature below the vaporization temperature for liquid nitrogen to allow the liquid nitrogen to be maintained and to reduce loses and to provide more liquid nitrogen to be delivered for the use of cooling the aggregate and to prevent or reduce loss by vaporization while being conveyed to the dispensing head. 
In regard to claims 4, Newman, as modified, teaches most claim limitations but does not explicitly teach a concrete batching plant controller communicating with the controller (40) of Newman.  However, the teachings of Hanson that it is desired to be able to control the operation of the concrete plant (column 1, line 25 - control is desired) suggests modifying Newman further with a concrete batching plant controller to permit 
In regard to claim 6, Newman, as modified, does not teach a nitrogen vapor removal device disposed in the piping system between the liquid nitrogen storage system (28) and the liquid nitrogen dispensing head (32, 34) and configured to remove nitrogen vapor from the piping system (30).  However, providing a nitrogen vapor removal device is old and well known as taught by Yurugi. Yurugi teaches a nitrogen vapor removal device (17 and associated equipment) disposed in the piping system (see pipes) between a liquid nitrogen storage system (16) and a liquid nitrogen dispensing head (15) and configured to remove nitrogen vapor from the piping system (pipes).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Newman with the vapor removal device of Yurugi for the purpose of providing an all liquid cooling stream to the dispensing head of Newman for providing greater cooling and for improving control of the amount of cooling provided thereby.
In regard to claim 31, see the modifications already explained above and note that Newman, as modified above, teaches a system comprising: 
a nitrogen vapor removal device (see 17 of Yuguri); 
a liquid nitrogen control valve (36, 136); 

a piping system (see pipes of Newman as modified) coupling: a liquid nitrogen storage system (28, 128) with the nitrogen vapor removal device (as modified in from 17 Yuguri), and coupling the nitrogen vapor removal device (17 - Yuguri) with the liquid nitrogen control valve (36, 136), and coupling the liquid nitrogen control valve (36, 136) with the at least one liquid nitrogen dispensing head (32, 34, 132, 134); 
a computerized liquid nitrogen controller (40) communicatively coupled with the liquid nitrogen storage system (28, 128 as modified by Pozivil) and the liquid nitrogen control valve (36, 136), the computerized liquid nitrogen controller (40) communicatively coupled with a conveyance system sensor (26, 24; 50, 126); 
a concrete batching plant (as provided from the teachings of Hanson) comprising: 
a conveyance system (20) including a conveyor belt (20) to convey an aggregate stream (see Hanson’s 14, 26) to a concrete mixing device (Hanson - column 4, line 53 - receptacle), and 
a batching plant controller (as modified above to provide the automation benefits of  controlling the plant) to control addition of concrete ingredients into the mixing device and communicatively coupled with the computerized liquid nitrogen controller (to provide orchestrated control); 
wherein the at least one liquid nitrogen dispensing head (32, 34, 132, 134) is disposed above the conveyance system (20) and configured to dispense an output-flow-of-liquid-nitrogen onto a surface of the aggregate stream (from Hanson) while the aggregate stream is on the conveyance system (20) and being carried to a mixing 
In regard to claims 33, 34, Newman teaches the liquid nitrogen controller (40) initiates dispensing liquid nitrogen responsive to the conveyance system sensor (26, 24; 50, 126) detecting aggregate moving on the conveyance system (20) and terminates dispensing of liquid nitrogen responsive to at least one of detecting that no aggregate is present on the conveyance system and the conveyance system has stopped moving (para. 14-15, see whole disclosure as well; note the controller fully controls dispensing of liquid nitrogen depending on the detecting of material on the conveyor belt and the moving of the conveyor belt).  Further, it is noted that the control teachings of Newman demonstrate that starting and stopping the dispensing of the liquid nitrogen based on the detecting would be obvious to save liquid nitrogen and not waste liquid nitrogen at times when aggregate is not being processed.

Claims 1, 3, 4, 6, 31, 33, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2011/0265492) in view of Yurugi (WO 90/03875), Hanson (US .  
The prior art teaches and makes obvious the claimed limitations as already indicated.  However, supposing, only for the sake of argument, that the modification of Newman fails to provide a mixing chamber in a concrete mixing device, for whatever imagined reason of the applicant, it is noted that it is well known to provide cooled and mixed aggregate to a mixing chamber in a concrete mixing device as taught by either of Yoshioka (408 - abstract and figs. 2, 3 - see mixing chamber 2, 21 in concrete mixing device - truck) or  Yoshioka (407 - abstract and Fig. 1, mixing chamber in concrete mixing device - truck).  Therefore it would have further been obvious to a person of ordinary skill in the art to provide Newman as modified with the mixing chamber of the concrete mixing device of either Yoshioka (408) or Yoshioka (407) to provide further mixing to maintain dispersion of components.

Claims 1, 3, 4, 6, 31, 33, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2011/0265492) in view of Yurugi (WO 90/03875), Hanson (US 3917236), and Pozivil (US 2007/0068176) and further in view of Amundsen (US 2005/0262852) and/or Ando (US 2008/0078189).
	The prior art teaches and makes obvious the claimed limitations as already indicated.  However, supposing, only for the sake of argument that the modification of Newman fails to sufficiently teach the controllers claimed, for whatever imagined reason of the applicant.  It is further noted in addition to the evidence above, that it is well known to provide a host controller to control overall operations and to provide a slave 

Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered and are that the prior art does not teach the amended limitations but these allegations are not persuasive and the applicant is directed to the detailed grounds of rejection above.
	Further, the applicant's argument (page 9) is an unsupported allegation that Newman does not teach a conveyance system sensor.  In response, the allegation has no factual support and is not persuasive.  Newman’s sensors explicitly sense the presence of material on the conveyance system.  The applicant fails to provide any explanation at all and is therefore unpersuasive. 

	Applicant's argument (page 10-12) are a review of the prior art without addressing the grounds of rejection followed by an allegation that “none of the cited art detects the presence of aggregate on the conveyor and controls dispensing the liquid nitrogen responsive to the presences of the aggregate on the conveyor” (page 13).  
In response, the allegation is unpersuasive for ignoring the grounds of rejection and attacking the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Applicant's argument (page 14) is an allegation that the conveyor belt of Newman is made of metal and “cannot be used in a concrete processing system”.  
In response, the allegation is unsubstantiated attorney assertion with no factual support and is entirely unpersuasive.  
Applicant's argument (page 14) is an allegation that the conveyor belt of Hanson uses rubber and would “degrade and fail” if used in Newman’s freezer.  
In response, the allegation entirely fails to address the grounds of rejection which is based on modifying Newman to cool an aggregate of sand and gravel. 
Applicant's argument (page 14) is an allegation that the belt conveying the foold typically moves significantly slower than the concrete system.  In response, there are no method claims and no claim limitations that require any particular speed of the conveyor 
Applicant's argument (page 14-15) is an allegation that the present invention relies only on latent heat - about 95%.  In response, there are no claim limitations about relying only on latent heat.  The applicant also seems to not recognize that the claims are system claims and there are no method claims to any steps of only using latent heat.
Applicant's argument (page 15) is an allegation that operating at the speed and temperatures of Newman would render the system to be inoperable.  
In response, there are no claim limitations regarding the speed of the conveyor belt or the temperature of the aggregate and the prior art is clearly capable of being operated at whatever temperature and speed desired by a user, therefore the allegation is unpersuasive.
Applicant's argument (page 15) is an allegation that “the typical speed at which a food freezer’s belt operates would not allow for efficient production of concrete”.  
In response, there is no evidence whatsoever that the conveyor belt of Newman is incapable of operating at a speed required for moving aggregate in concrete applications and there are no claim limitations regarding the speed of the conveyor belt or the temperature of the aggregate and the prior art is clearly capable of being operated at whatever temperature and speed desired by a user, therefore the allegation is unpersuasive.
Applicant's argument (page 15) is an allegation that Yurugi does not include a conveyor belt.  In response, it is noted that Yurugi demonstrates that those of ordinary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's argument (page 16-17) all fail for all of the reasons above and none of the remarks address the evidence of the rejections referred to.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
May 4, 2021